 

Exhibit 10.1

 

Asset Purchase Agreement

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of July 28,
2020, by and between M & M Real Estate, Inc., a Texas corporation (the
“Seller”), and Just Right Products, Inc., a Texas corporation, (the “Buyer”).

 

R e c i t a l s

 

A. Seller owns certain real property located at: 2020 E. Loop 820, Fort Worth,
Texas 76112, with a legal description of 10.4 acres in J.E. Brandon Survey,
Abstract No. 209 TCT (the “Assets”).

 

B. Subject to the terms and conditions of this Agreement, Seller is willing to
sell to Buyer, and Buyer are willing to purchase from Seller, the Assets as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the benefits to be derived
hereunder and the mutual promises contained herein, the parties hereby agree as
follows:

 

A g r e e m e n t

 

Article I

 

Purchase and Sale of Assets and Certain Related Transactions

 

1.1 Purchase and Sale. At the Closing, Seller will sell to Buyer, and Buyer will
purchase from Seller, upon the terms and subject to the conditions set forth in
this Agreement, the Assets.

 

1.2 Excluded Assets. None.

 

1.3 Seller’s Debts, Liabilities and Obligations. The parties hereby acknowledge
and agree that all debts, claims, obligations and liabilities whatsoever of
Seller shall be the sole responsibility of Seller, and that Buyer are not
assuming, and shall not be obligated or deemed to assume, any debt, claim or
liability of Seller or any debt, claim or liability associated with the Business
or the Assets.

 

ARTICLE II

 

PURCHASE PRICE

 

2.1 Purchase Price. Buyer shall pay to Seller for the Assets the amount of four
hundred ninety-eight thousand dollars ($498,000) (the “Purchase Price”). The
Purchase Price shall be paid as follows: 22,232,143 restricted shares of common
stock of ADM Endeavors, Inc. (“ADMQ”), the parent company of the Buyer (the
“Purchase Shares”). The shares issued are based on the closing price of the
common stock of ADMQ on July 27, 2020, of $0.032 per share, less a 30% discount
to market as the Purchase Shares are restricted under Rule 144 thereby the value
is reduced based on the unknown value at the time of the expiration of Rule 144.
Thus, the shares are valued at $0.0224. Additionally, the Purchase Price is
based on the cost of the land to the Seller which is significantly less than the
appraised value.

 

1

 

 

2.2 Closing Costs. Each party shall bear its own closing costs, including
without limitation attorneys’ and accountants’ fees and costs, where applicable.
Without limiting the generality of the foregoing, Seller shall be solely
responsible for any brokerage fees or sales commissions incurred in connection
with the transactions contemplated by this Agreement.

 

ARTICLE III

 

CLOSING

 

3.1 Closing Date. The closing of the transactions contemplated herein shall be
July 28, 2020 (the “Closing”). Such date may change due to mutual agreement of
the Parties.

 

3.2 Closing Deliveries by Buyer to Seller. At the Closing, Buyer shall deliver,
or cause to be delivered to Seller, the following, each in form and substance
reasonably satisfactory to Seller:

 

(a) A certificate, executed by Buyer, dated as of the Closing, certifying that
the conditions specified in Section 7.3 have been fulfilled; and

 

3.3 Closing Deliveries by Seller to Buyer. At the Closing, Seller shall deliver,
or cause to be delivered, to Buyer the following, each in form and substance
reasonably satisfactory to Buyer:

 

(a) An Assignment and Bill of Sale, a copy of which is attached hereto as
Exhibit A;

 

(b) Any other documentation reasonably required to fully vest title to the
Assets in Buyer; and

 

(c) A certificate, executed by Seller, dated as of the Closing, certifying that
the conditions specified in Section 7.2 have been fulfilled.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Seller hereby represents and warrants to Buyer that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

2

 

 

4.1 Organization. Seller is duly organized, validly existing and in good
standing under the laws of the State of Texas.

 

4.2 Authorization. Seller has all necessary power and authority to execute and
deliver this Agreement and the documents and agreements contemplated hereby, to
consummate the transactions contemplated hereby and thereby, and to perform its
obligations hereunder and thereunder. This Agreement has been duly and validly
approved by all necessary action on the part of Seller, has been duly executed
and delivered by Seller and constitutes a valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditor’s rights generally or by equitable principles (whether
considered in an action at law or in equity) and other customary limitations on
enforceability.

 

4.3 Title to Assets. Seller has and will convey to Buyer good and marketable
title to all the Assets, free and clear of any security interest, claim, lien or
encumbrance.

 

4.4 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Seller in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.5 Financial Records. Any and all financial records that Seller has shown to
Buyer regarding the Business present fairly in all material respects the
financial condition and results of operations of the Business at and for the
periods therein specified.

 

4.6 Legal Proceedings. Except as set forth on Schedule 4.6, there are no claims,
actions, suits or proceedings or arbitrations, either administrative or
judicial, pending, or, to the knowledge of Seller, overtly threatened against or
affecting the Business, Seller, or the Assets, or Seller’s ability to consummate
the transactions contemplated herein, at law or in equity or otherwise, before
or by any court or governmental agency or body, domestic or foreign, or before
an arbitrator of any kind.

 

4.7 Inventory. The Inventory is in good, merchantable and useable condition, and
consists only of items of quality and quantity commercially usable and salable
in the ordinary course of the Business’ business.

 

4.8 Taxes. Seller has, in respect of the Business, filed all tax returns that
are required to be filed and has paid all taxes that have become due pursuant to
such tax returns or pursuant to any assessment that has become payable or for
which Buyer may otherwise have any transferee liability. All monies required to
be withheld by Seller from employees of the Business for income taxes and social
security and other payroll taxes have been collected or withheld, and either
paid to the respective governmental bodies or set aside in accounts for such
purpose.

 

4.9 Trademarks. Seller owns all registered trademarks or trade names in
connection with the Business. No royalty is payable to any person as a result
of, or with respect to, the use of any trademarks, trade names or other
intellectual property. The operation of the Business as currently conducted does
not infringe, misappropriate or conflict with any intellectual property right or
other legally protectable right of another person. Seller has not received any
notice of any claim by another person contesting the validity, enforceability,
use or ownership of any of its trademarks or trade names.

 

3

 

 

4.10 Disclosure. There are no material facts relating to the Business, the
Premises or the Assets that have not been disclosed to Buyer.

 

4.11 No Untrue Statement. To the knowledge of Seller, none of the
representations and warranties in this Article IV or made by Seller elsewhere in
this Agreement contains any untrue statement of material fact or omits to state
a material fact necessary, in light of the circumstances under which it was
made, in order to make any such representation not misleading in any material
respect.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represent and warrant to Seller that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

5.1 Organization. Each Buyer is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Texas.

 

5.2 Authorization. Buyer have all necessary company power and authority to
execute and deliver this Agreement and the documents and agreements contemplated
hereby, to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and thereunder. This Agreement has been duly
and validly approved by all necessary company action on the part of Buyer, has
been duly executed and delivered by Buyer and constitutes a valid and binding
obligation of Buyer, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditor’s rights generally or by equitable principles
(whether considered in an action at law or in equity) and other customary
limitations on enforceability.

 

5.3 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

5.4 No Untrue Statement. To the knowledge of Buyer, none of the representations
and warranties in this Article V or made by Buyer elsewhere in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary, in light of the circumstances under which it was made, in order to
make any such representation not misleading in any material respect.

 

4

 

 

ARTICLE VI

 

COVENANTS

 

6.1 Conduct of Business. Prior to the Closing, except as otherwise required by
applicable law or as consented to in writing by the parties, Seller shall
conduct the Business in the ordinary course of business. Prior to the Closing,
Seller shall use its best efforts to (1) preserve the possession and control of
all of the Assets and the Business; (2) to preserve the good will of suppliers,
customers, staff and employees of the Business and others having business
relations with Seller; and (3) keep and preserve the Business as existing on the
date of this Agreement.

 

6.2 Commercially Reasonable Efforts. Subject to the terms and conditions set
forth in this Agreement, Seller and Buyer shall use commercially reasonable
efforts (subject to, and in accordance with, applicable law) to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties hereto in doing, all things necessary, proper
or advisable under applicable laws to consummate, and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement, and no party hereto shall take or cause to be taken any action which
would reasonably be expected to prevent, impede or delay the consummation of the
transactions contemplated by this Agreement.

 

6.3 Discussions with Other Buyer. Between the date hereof and the Closing,
Seller may not enter into any discussions with any person to purchase any or all
of the Assets; provided, however, that in the event Seller receives a bona fide
offer from any person to purchase all of the Assets, Seller shall provide Buyer
with written notice of the terms and conditions of such offer (the “Third Party
Offer”). Buyer shall then have ten (10) days (the “Notice Period”) to accept the
Third Party Offer. In the event Buyer accept the Third Party Offer, Buyer shall
purchase the Assets on the terms and conditions of such offer. In the event
Buyer reject the Third Party Offer, or fails to respond to Seller within the
Notice Period, this Agreement shall terminate immediately and Seller shall
immediately refund the Earnest Money to Buyer.

 

6.4 Further Assurances. Each party shall cooperate in good faith with the other
and shall take all appropriate action and execute any documents, instruments,
assignments, assumptions or conveyances of any kind which may reasonably be
necessary or advisable to carry out any of the transactions contemplated
hereunder, including without limitation any vehicle registrations. The parties
shall cooperate in providing such information as may be necessary to be in
compliance with relevant sections of the Internal Revenue Code.

 

6.5 Risk of Loss. Until Closing, all risk of loss or damage to the Assets shall
be borne by Seller, and thereafter shall be borne by Buyer.

 

6.6 Delivery. Seller shall deliver possession of all Assets to Buyer at Closing.

 

5

 

 

6.7 Indemnification.

 

(a) Seller agrees to indemnify and save and hold Buyer harmless from and against
any cost, damage, liability, loss, expense, penalty, fine or deficiency suffered
or incurred by Buyer, including without limitation court and investigation costs
and reasonable attorneys’ fees, arising out of or resulting from (a) any
inaccuracy in any representation or the breach of any warranty made by Seller in
this Agreement, (b) the failure by Seller to perform or observe any term,
provision or covenant of this Agreement, (c) the operation of the Business prior
to Closing (including, without limitation, any legal proceedings disclosed on
Schedule 4.6), and (d) any warranty claim for services performed or products
sold prior to Closing which exceed Five Thousand Dollars ($5,000).

 

(b) Buyer agree to indemnify and save and hold Seller harmless from and against
any cost, damage, liability, loss, expense, penalty, fine or deficiency suffered
or incurred by Seller, including without limitation court and investigation
costs and reasonable attorneys’ fees, arising out of or resulting from (a) any
inaccuracy in any representation or the breach of any warranty made by Buyer in
this Agreement or (b) the failure by Buyer to perform or observe any term,
provision or covenant of this Agreement.

 

ARTICLE VII

 

CONDITIONS

 

7.1 Conditions to Each Party’s Obligations under this Agreement. The respective
obligations of each party to effect the transactions contemplated by this
Agreement shall be subject to the fulfilment or waiver in writing by mutual
agreement of the parties at or prior to Closing of the following conditions:

 

(a) None of the parties shall be subject to any decree, order or injunction of a
United States federal or state court or foreign court of competent jurisdiction,
which prohibits the consummation of the transactions contemplated by this
Agreement, and no statute, rule or regulation shall have been enacted by any
governmental authority which prohibits or makes unlawful the consummation of the
transactions contemplated by this Agreement.

 

(b) No action, suit, investigation or proceeding before any governmental
authority seeking to prevent or prohibit the consummation of the transactions
contemplated by this Agreement shall be pending.

 

7.2 Conditions to Obligations of Seller under this Agreement. The obligation of
Seller to effect the transactions contemplated by this Agreement shall be
subject to the fulfilment or waiver in writing by Seller at or prior to the
Closing of the following conditions:

 

(a) Buyer shall have performed in all material respects Buyer’ covenants and
agreements contained in this Agreement required to be performed on or prior to
the Closing.

 

6

 

 

(b) The representations and warranties of Buyer contained in this Agreement and
in any document delivered in connection herewith shall be true and correct in
all respects as of the Closing.

 

(c) Buyer shall have made or caused to be made all deliveries required by
Section 3.2 of this Agreement.

 

7.3 Conditions to Obligations of Buyer under this Agreement. The obligation of
Buyer to effect the transactions contemplated by this Agreement shall be subject
to the fulfilment or waiver in writing by Buyer at or prior to the Closing of
the following conditions:

 

(a) Seller shall have performed in all material respects its covenants and
agreements contained in this Agreement required to be performed on or prior to
the Closing.

 

(b) The representations and warranties of Seller contained in this Agreement and
in any document delivered in connection herewith shall be true and correct in
all respects as of the Closing.

 

(c) Since the date of this Agreement, there shall not have occurred and be
continuing material adverse effect to the Assets or the Business.

 

(d) Seller shall have made all deliveries required by Section 3.3 of this
Agreement.

 

(e) There must not have been made or threatened by any person any claim
asserting that such person (a) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of the Assets or (b) is
entitled to all or any portion of the Purchase Price payable for the Assets.

 

(f) Buyer shall have entered into a lease for the Premises on terms and
conditions acceptable to Buyer.

 

(g) Buyer shall have obtained all necessary third-party and governmental
consents, authorizations, licenses and/or permits to the sale of the Assets
and/or the conduct of a hydroponics business at the Premises, including, without
limitation, all appropriate licenses or permits as determined by Buyer in their
sole discretion.

 

7

 

 

ARTICLE VIII

 

RESTRICTIVE COVENANTS

 

8.1 Non-Competition and Non-Solicitation Covenants. Seller and the members
and/or contractor owners of Seller (collectively the “Seller Members”) agree and
promise that, except with the express written consent of Buyer, neither Seller
nor Seller Members will directly or indirectly, alone or in concert with others
and for five (5) years beginning effective as of Closing, for any or no reason,
do or undertake any of the following activities:

 

(a) operate or conduct a Competitive Business within a one hundred (100) mile
radius of Seller’s existing location, whether as an owner, part-owner,
affiliate, partner, agent, joint venturer, investor or in any other capacity; or

 

(b) solicit, divert, accept business from or otherwise take away or interfere
with any customers of the Business; or

 

(c) solicit, divert or induce any of employees to leave Buyer’ employment; or

 

(d) solicit, divert or induce any of Buyer’ contractors or outside consultants
to terminate their contractual relationship with Buyer.

 

8.2 Competitive Business and Buyer Customer. “Competitive Business” refers to
any hydroponics business, including the sale and support of related products and
services, and all activities and products related or ancillary thereto.

 

8.3 Reasonableness of Restrictions. Seller and Seller Members hereby represent
and warrant to Buyer that they have carefully considered the provisions of this
Article VIII and agree that the restrictions set forth, including without
limitation the time period and definition of Competitive Business, are
reasonable and restrict Seller’s and Seller Members’ right to compete only to
the extent necessary to protect the valid and legitimate business interests of
Buyer. Seller and Seller Members further represent and warrant to Buyer that
they understand the legal and other consequences of entering into the promises
and agreements contained in this Article VIII. If any restriction, including
without limitation, any time restriction, contained in this Article VIII is
deemed to be unenforceable by a court of competent jurisdiction, the parties
hereto agree that such court may modify and enforce such restrictions to the
extent it determines to be reasonable under the circumstances existing at that
time.

 

8.4 Injunction. In the event of a breach or threatened breach by Seller or
Seller Members of the provisions of this Article VIII, Buyer shall be entitled
to an injunction restraining Seller and/or Seller Members, as the case may be,
from engaging in the competitive activities proscribed by this article. The
parties further agree that a violation of such provisions will cause immediate
and irreparable damage to Buyer. Nothing contained in this Article VIII shall
prohibit Buyer from also pursuing any other remedies available at law, and no
action by Buyer in pursuing any other remedies shall constitute an election to
forego other remedies.

 

8.5 Survival of Protections. The covenants and agreements contained in this
Article VIII shall survive the termination or expiration of this Agreement.

 

8

 

 

ARTICLE IX

 

TERMINATION

 

9.1 Termination by Consent. This Agreement may be terminated at any time prior
to the Closing by the written agreement of Seller and Buyer.

 

9.2 Termination by Seller or Buyer. At any time prior to Closing, this Agreement
may be terminated by Seller or Buyer, if a United States federal or state court
of competent jurisdiction or United States governmental authority shall have
issued an order, decree or ruling or taken any other action (including the
enactment of any statute, rule, regulation, decree or executive order)
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement (the “Restraining Order”) and such Restraining
Order shall have become final and non-appealable; provided, however, that (i)
the factual basis for the Restraining Order shall not be or relate to the breach
of any representation, warranty, covenant or agreement set forth in this
Agreement by the party seeking to terminate the Agreement under this Section and
(ii) the party seeking to terminate this Agreement pursuant to this Section
shall have complied in all material respects with Section 6.2 and shall have
used its commercially reasonable efforts to remove such injunction, order or
decree.

 

9.3 Termination by Seller. At any time prior to Closing, this Agreement may be
terminated by Seller if (i) there has been a material breach by Buyer of any
representation, warranty, covenant or agreement set forth in this Agreement or
if any representation or warranty of Buyer shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
7.2 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within thirty (30) days after written notice of such breach is
given to Buyer by Seller; provided, however, that the right to terminate this
Agreement pursuant to this Section shall not be available to Seller if Seller,
at such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 7.3 shall not be satisfied. In addition, Seller may terminate this
Agreement pursuant to the provisions of Section 6.3 (in which case the Earnest
Money shall be fully refundable to Buyer).

 

9.4 Termination by Buyer. At any time prior to Closing, this Agreement may be
terminated by Buyer if (i) there has been a material breach by Seller of any
representation, warranty, covenant or agreement set forth in this Agreement or
if any representation or warranty of Seller shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
7.3 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within thirty (30) days after written notice of such breach is
given to Seller by Buyer; provided, however, that the right to terminate this
Agreement pursuant to this Section shall not be available to Buyer if Buyer, at
such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 7.2 shall not be satisfied. Upon any termination by Buyer pursuant to
this Section, Seller shall promptly refund the Earnest Money to Buyer.

 

9

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Tax and Information Returns. The parties shall reflect the allocations of
the Purchase Price set forth in Subsection 2.3 in any and all applicable tax and
information returns.

 

10.2 Confidentiality. Each Party shall use all information that it obtains from
the others pursuant to this Agreement solely for the effectuation of the
transactions contemplated by this Agreement or for other purposes consistent
with the intent of this Agreement and shall not use any of such information for
any other purpose, including, without limitation, the competitive detriment of
the other Parties. Each Party may disclose such information to its/their
respective affiliates, counsel, accountants, tax advisors and consultants as
necessary to consummate this transaction. This provision shall not prohibit the
use or disclosure of confidential information pursuant to court order or which
has otherwise become publicly available through no fault of the recipient Party.

 

10.3 Notices. All notices, requests, consents and demands shall be given to or
made upon the parties at their respective addresses set forth below, or at such
other address as a party may designate in writing delivered to the other
parties. Unless otherwise agreed in this Agreement, all notices, requests,
consents and demands shall be given or made by personal delivery, by confirmed
air courier, or by certified first class mail, return receipt requested, postage
prepaid, to the party addressed as aforesaid. If sent by confirmed air courier,
such notice shall be deemed to be given upon the earlier to occur of the date
upon which it is actually received by the addressee or the business day upon
which delivery is made at such address, as confirmed by the air courier (or if
the date of such confirmed delivery is not a business day, the next succeeding
business day). If mailed, such notice shall be deemed to be given upon the
earlier to occur of the date upon which it is actually received by the addressee
or the third business day following the date upon which it is deposited in a
first-class postage-prepaid envelope in the United States mail addressed to such
address.

 

  If to Seller:   M & M Real Estate, Inc.       5941 Posey Lane       Haltom
City, Texas 76117       Attn: Marc Johnson           If to Buyer:   Just Right
Products, Inc.       5941 Posey Lane       Haltom City, Texas 76117       Attn:
Marc Johnson

 

10.4 Assignment. Without the prior written consent of the other party, the
benefits of this Agreement may not be assigned or in any other manner
transferred and the obligations may not be delegated. Subject to the foregoing
limitation on assignment and delegation, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns, and no other person shall have any
right, benefit or obligation hereunder.

 

10

 

 

10.5 Choice of Law; Venue. This Agreement shall be construed in accordance with,
and governed by, the substantive laws of, the State of Texas, without reference
to principles governing choice or conflicts of laws. Venue for any action
hereunder shall lie exclusively in the courts of the State of Texas.

 

10.6 Severability. In the event any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision were
not contained herein; provided that the Agreement as so modified preserves the
basic intent of the parties.

 

10.7 Captions. The captions used herein are for ease of reference only and shall
not define or limit the provisions hereof.

 

10.8 Sale of Assets Only. This Agreement constitutes a sale of the Assets only
and is not a sale of any interest in Seller. Buyer are not assuming and shall
not be responsible for the payment of any liabilities or obligations of Seller
whatsoever, except as expressly set forth herein.

 

10.9 Enforcement. In the event of a dispute between the parties arising under
this Agreement, the party prevailing in such dispute shall be entitled to
collect such party’s costs from the other party, including without limitation
court costs and reasonable attorneys’ fees, whether such sums are expended with
or without suit, at trial or on appeal.

 

10.10 Entire Agreement; Amendments. This Agreement and the exhibits attached
hereto constitute the entire agreement between the parties hereto with respect
to the subject matter contained herein, and there are no covenants, terms or
conditions, express or implied, other than as set forth or referred to herein.
This Agreement supersedes all prior agreements between the parties hereto
relating to all or part of the subject matter herein. No representations, oral
or written, modifying or contradicting the terms of this Agreement have been
made by any party except as contained herein. This Agreement may not be amended,
modified or canceled except as provided herein or by written agreement of the
parties signed by the party against whom enforcement is sought.

 

10.11 Counterparts. Any number of counterparts of this Agreement may be signed
and delivered and each shall be considered an original and together they shall
constitute one agreement.

 

10.12 Survival. All of the covenants, representations and warranties contained
in this Agreement shall survive the Closing and shall not be merged therein.

 

[Remainder or Page Intentionally Left Blank; Signature Page to Follow]

 

11

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

  SELLER:       M & M Real Estate, Inc.       /s/ Marc Johnson   By: Marc
Johnson   Its: President       BUYER:       Just Right Products, Inc.       /s/
Marc Johnson   By: Marc Johnson   Its: CEO

 

12

 

 

CONSENT AND AGREEMENT

 

The undersigned, constituting all of the principals of M & M Real Estate, Inc.,
a Texas corporation, hereby execute this Agreement for the sole purpose of
acknowledging their consent to an agreement to be bound by the provisions of
Article VIII, and to otherwise memorialize their consent to Seller’s entering
into this Agreement.

 

  /s/ Marc Johnson   By: Marc Johnson   Its: President

 

13

 

 

EXHIBIT A

 

Assignment & Bill of Sale

 

 

 

 

ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, M & M Real Estate, Inc., a Texas corporation (“Assignor”),
does hereby grant, bargain, transfer, sell, assign, convey and deliver to Just
Right Products, Inc., a Texas corporation, and wholly owned subsidiary of ADM
Endeavors, Inc. (“Assignees”), free and clear of any and all liens,
encumbrances, charges or claims, all right, title and interest in and to the
Equipment, Inventory, Leasehold Improvements and Customer Deposits as such terms
are defined in the Asset Purchase Agreement between the parties of even date
herewith. Assignor, for itself, its successors and assigns, hereby covenants and
agrees that, at any time and from time to time forthwith upon the written
request of Assignees, at no additional cost to Assignor, Assignor will do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, each and all of such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be required by
Assignees in order to assign, transfer, set over, convey, assure and confirm
unto and vest in Assignees, their successors and assigns, title to the assets
sold, conveyed, transferred and delivered by this Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of July 28, 2020.

 

  ASSIGNOR:       M & M Real Estate, Inc.       /s/ Marc Johnson   By: Marc
Johnson   Its: President

 

 

